DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
The indicated allowability of claim 16 is withdrawn in view of the newly discovered reference to Kwak (KR 20090011807 A1).  Rejections based on the newly cited reference(s) follow.
Claims 13-15, 17 and 18 are allowed. Specifically, the independent claims 13 and 17 are allowed over the prior arts. The dependent claims 14 and 15 are allowed due to their dependencies to the said independent claim 13.  The dependent claim 18 is allowed due to its dependency to the said independent claim 17.
The following is an examiner’s statement of reasons for allowance
Regarding claim 13, the prior arts fail to teach or reasonably suggest a circuit, wherein the measuring circuit is configured to ascertain at least one time window as a function of a message received via the two bus-side terminals and as a function of an a priori known position in relation to the received message, the resistive circuit being configured to set 2U.S. Pat. App. Ser. 16/981,163 Attorney Docket No. [BOSC.P12294US/1001135392] Office Action dated March 30, 2022 the resistor connected between the two bus-side terminals to a last ascertained second resistance value during the ascertained time window, and the measuring circuit is configured to wait out a waiting period after a beginning of the time window and subsequently to the waiting period and, still before the end of the time window, to measure the first resistance value between the two bus-side terminals during a measurement period, in combination with the other limitations of the claim.
Regarding claim 17, the prior arts fail to teach or reasonably suggest a circuit, wherein the ascertainment circuit is configured to ascertain the second resistance value using a lookup table as a function of the first resistance value, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak (KR 20090011807 A1, see EPO machine translation attached to the Office action).
Regarding claim 11, Kwak teaches a circuit for a bus system, comprising:
a measuring circuit configured to measure a first resistance value between two bus-side terminals of the circuit (Fig. 2, 22, page 2, line 1, The resistance value detecting section 22 measures the terminal resistance value of the CAN communication line); 
an ascertainment circuit (Fig. 2, 24, page 2, paragraph 1, the switch driving section 24) configured to ascertain a second resistance value as a function of the first resistance value (Fig. 2, 24, page 2, paragraph 1, the switch driving section 24 drives the switch SW1 and SW2 to be ON or OFF and thus R3 and R4 to be combined with the first resistance, resulting a second resistance value); and 
a resistive circuit configured to set a resistor connectable between the two bus-side terminals to the second resistance value (Fig. 2, SW1, SW2, R3, R4), wherein the ascertainment circuit is configured to ascertain the second resistance value as a function of a comparison of the first resistance value to a setpoint value for the first resistance value (page 2, line 3, compared with the stored standard resistance value).
Regarding claim 19, this claim has substantially the same subject matter as that in claim 11. Therefore, claim 19 is rejected under the same rationale as claim 11 above.
Regarding claim 20, this claim has substantially the same subject matter as that in claim 11. Therefore, claim 20 is rejected under the same rationale as claim 11 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak (KR 20090011807 A1, see EPO machine translation attached to the Office action) in view of Kenichi (JPH06152610A, see EPO machine translation attached to the Office action).
	Regarding claim 12, all the limitations of claim 11 are taught by Kwak.
	However, Kwak does not explicitly teach the circuit,  wherein the ascertainment circuit is configured to increase the second resistance value when the first resistance value decreases.
	Kenich teaches a circuit, wherein the ascertainment circuit is configured to increase the second resistance value when the first resistance value decreases (Fig. 2, 13, variable resistor 16, [0009] adjust impedance mismatch by variable resistor 16).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to include the impedance matching scheme of Kenich to the teachings of Kwak in order to enable high-speed signal transmission by reducing reflection signal distortion (Kenich [0010]).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEOKJIN KIM/Primary Examiner, Art Unit 2844